Citation Nr: 9934861	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for low back pain syndrome with degenerative 
changes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to December 
1996.

This claim arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO rating decision which, 
in pertinent part, granted the veteran service connection, 
with a 10 percent disability rating for low back pain 
syndrome with degenerative changes.  A transcript of the 
veteran's September 1998 video hearing is on file.

In December 1998, the Board remanded the veteran's claim for 
additional development.  Pursuant to the remand instructions, 
the veteran submitted additional medical evidence and 
appeared for June 1999 examinations so that the current 
severity of his service-connected disorder could be 
evaluated.

In a July 1999 RO decision, the veteran's service-connected 
low back disorder was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71, Diagnostic Code (DC) 5293 (for 
intervertebral disc syndrome).  The veteran continues to 
appeal for a higher rating.

Preliminary review of the record reveals that the RO 
determined that the veteran's claim for an increased 
evaluation for his lumbar spine disability did not present 
such an unusual or exceptional disability picture as to 
warrant referral to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Claims (known previously as the 
United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question. VAOPGCPREC 6-96 (1996). 


FINDING OF FACT

The veteran's service-connected low back disorder is 
currently manifested by:  minimal to moderate degenerative 
disk disease; intermittent pain in the left paralumbar 
region; diffuse tenderness throughout the low back; full 
range of motion; no sciatic notch tenderness; negative 
straight leg raising; intact deep tendon reflexes, strength, 
and sensation; some limitation of functional usage and pain 
on flare ups; no signs or symptom of instability or 
coordination; L4-L5 lumbar radiculopathy affecting the left 
leg; and intermittent pain shooting to the left foot.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for low back pain syndrome with degenerative changes, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal that the veteran had treatment 
for complaints of low back pain during service.  Findings 
included muscle strain, spasm, and moderate degenerative 
joint and disc disease of the lumbar spine seen on May 1996 
X-rays.

In March 1997, the veteran submitted a claim for service 
connection for numerous disorders including degenerative 
joint disease of the lumbar spine.  

On VA examination in May 1997, it was noted that for the past 
six years the veteran had been troubled with low back pains, 
which he claims were attributed to degenerative disk disease.  
The pain reportedly was confined to the back and did not 
radiate to the lower extremities.  Physical examination of 
the back revealed no spasms of the lumbar paravertebral 
musculature.  Range of motion testing revealed that forward 
bending of the lumbar vertebrae was to 65 degrees and that 
backward extension of the lumbar vertebrae was to 35 degrees.  
Lateral flexion of the thoracic vertebrae was to 35 degrees 
to the left and to 40 degrees on the right.  Rotation of the 
lumbar vertebrae was to 40 degrees to the left and to 45 
degrees to the right.  Deep tendon reflexes (DTR's) were 
noted to be plus one bilaterally in the ankle and three plus 
bilaterally in the knee.  Straight leg raising was to 90 
degrees bilaterally.  The diagnoses included history of low 
back pain syndrome, with degenerative changes seen by X-ray.  
The May 1997 VA report of X-rays noted that the veteran had 
scoliosis of the lumbar spine with anterior wedging 
appreciated of the vertebral bodies of T11, T12, and L1.  
Also noted in this location were anterior osteophytes.  
Posterior osteophytes were reported to be appreciated at the 
level of L4-L5.  The alignment was reportedly unremarkable 
and there was sclerosis of the facet joints noted 
bilaterally. 

In a June 1997 rating decision, the RO which granted service 
connection, with a 10 percent disability rating, for low back 
pain syndrome with degenerative changes.  The veteran 
appealed for a higher rating.

On his January 1998 VA Form 9, the veteran asserted that his 
service-connected back disorder should be evaluated under 
Diagnostic Codes 5289, 5290, or 5292.

During his September 1998 video conference the veteran 
asserted that the symptomatology of his service-connected low 
back disorder had grown worse since his last VA examination.  
Specifically, he reported that the symptoms included pain, 
stiffness and muscle spasms every three hours, loss of range 
of motion, and numbness radiating to the left foot.  He 
testified that treatment included physical therapy with a 
chiropractor on a monthly basis and Motrin.  The veteran also 
noted that he went to the VA hospital once a year and that he 
was told that he had a disc problem.  

In December 1998, the Board remanded the veteran's case for 
additional development to include a new VA examination of the 
disability due to his service-connected disorder.  By this 
remand, the veteran was asked to submit any additional 
pertinent medical records, such as those showing his 
treatment with a chiropractor.

In April 1999, the veteran submitted a statement indicating 
that he had not been seen on a consistent basis for his 
degenerative disk problems.  With the statement, he submitted 
a November 1997 VA outpatient treatment record, which noted 
that X-rays showed degenerative joint disease and indicated 
that this problem was probably due to service.  

On a June 1999 VA examination of the low back, the veteran's 
inservice injury and symptoms were noted.  The examiner 
reported that since that time, the veteran has had 
intermittent difficulty, with his back - to varying degrees.  
He indicated that the veteran had pain in the left paralumbar 
region claimed to be a grade 5 out of 10.
The pain reportedly was made worse by standing and bending 
forward.  The veteran indicated that he could not do any 
heavy lifting and that this kept him from getting that type 
of a job.  Prolonged standing and lifting were noted to 
aggravate the disorder.  The veteran noted that his back 
symptoms made it difficult for him to exercise, take long 
drives, run or jog, or perform outside tasks.  Physical 
examination revealed that the veteran had essentially full 
range of motion of his back with forward flexion to 
approximately 90 degrees, extension to 30 degrees, lateral 
bending to 40 degrees, and rotation to 35 degrees.  It was 
noted that the veteran had diffuse tenderness throughout the 
low back that was more localized in the left paralumbar 
region.  The examiner reported that there was no sciatic 
notch tenderness, that straight leg raising was negative, and 
that DTR's, strength, and sensation were all intact.  X-rays 
of the lumbar spine were reported to show minimal 
degenerative changes. 

On a June 1999 VA neurological examination report, the 
veteran's history of inservice injury and his subsequent low 
back symptoms were noted.  The examiner reported that one 
year ago the veteran started to notice constant pain in both 
of his feet, left greater than right.  The pain was described 
as intermittent, burning, shooting pain that extended from 
the lower lumbar region down the back of the leg to the left 
foot.  Aggravating factors reportedly included twisting and 
turning in his chair, lifting objects greater than 10 pounds, 
and bending over.  It was noted that the veteran's physical 
examination appeared to be within normal limits.  
Neurological examination revealed normal cortical functioning 
and normal cranial nerves throughout.  On motor examination, 
it was noted that the veteran's gait and station were normal.  
There was no sensory deficit in either the upper or the lower 
extremities.  DTR's were noted to be 2+ and symmetric 
throughout.  EMG/Nerve Conduction Studies were performed, 
revealing a left L4-L5 radiculopathy secondary to a reduced 
and prolonged left tibial nerve response on motor nerve 
conduction studies.  The diagnosis was that the veteran was 
suffering from degenerative disk disease and from L4-L5 
lumbar radiculopathy affecting his left leg.  In specific 
response to questions asked on the Board's 1998 remand, the 
examiner stated that the veteran had pain on use, including 
flare-ups; that he had weakened movement; and that he had 
limitation of functional ability due to existing pain during 
flare ups.  The physician stated that the veteran did not 
presently have excess fatigability, instability, or 
incoordination.  In addition, he noted that continued use of 
the lower back and lifting of weights without proper back 
rehabilitation could indeed worsen the veteran's condition.  
He stated that the veteran needed physical therapy.       

In a July 1999 RO decision, the veteran's service-connected 
low back disorder was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71, DC 5293 (for intervertebral disc syndrome).  
In this decision, the RO noted that the veteran's objective 
medical evidence showed mild symptoms, which warranted only a 
10 percent evaluation; however, in consideration of painful 
and weakened movement, particularly during flare-ups of the 
condition, a 20 percent evaluation was assigned representing 
moderate symptomatology.

A Supplemental Statement of the Case (SSOC) was issued in 
July 1999.  The SSOC included discussion of the current 
evidence and the law applicable to the veteran's claim.

In an August 1999 statement, the veteran informed the VA that 
he was still in disagreement with the current 20 percent 
disability rating assigned to his service-connected low back 
disorder.  

 
II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See 
Jackson v. West, 12 Vet. App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Hence, VA 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1999).  In this case, the veteran has 
reported dissatisfaction with the current rating assigned for 
his service-connected low back pain syndrome with 
degenerative changes and, similarly, the claim is well 
grounded.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the instant matter, we are satisfied that all relevant 
facts have been properly developed in this case.  While the 
veteran has not submitted copies of records from his 
chiropractor, he did submit additional medical records when 
given the opportunity to do so.  As the veteran has not even 
indicated that any records from his chiropractor would 
contain evidence pertinent to the current severity of his 
back disability, there is no reason to believe that another 
remand in an attempt to obtain those records would benefit 
the claim.  The record contains all the information necessary 
for the Board to accurately rate the severity of the 
veteran's service-connected low back disorder.  The veteran 
was given an opportunity to testify at a hearing in September 
1998 and his service-connected disorder was examined as 
recently as June 1999. 

The disability due to the veteran's service-connected low 
back disorder is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71, DC 5293, for intervertebral disc 
syndrome.  Under that provision, a 10 percent rating is 
warranted when intervertebral disc syndrome is mild, and a 20 
percent rating is in order when the intervertebral disc 
syndrome is moderate, with recurring attacks.  Additionally, 
a 40 percent rating is warranted if the disorder is severe, 
with recurring attacks and intermittent relief.  The maximum 
rating of 60 percent is for application if the disorder is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.
 
At a VA examinations conducted in June 1999, the physicians 
described the veteran's degenerative disk disease as "mild" 
or "moderate".  There is no record on file indicating that 
disability due to this disorder was ever found to be more 
than moderate.  While it was noted on orthopedic examination 
that the veteran's back symptoms included diffuse tenderness 
throughout the low back, the examiner reported that the 
symptoms were intermittent and aggravated by activity.  
Furthermore, physical examination revealed that there was no 
sciatic notch tenderness, that straight leg raising was 
negative, and that DTR's, strength, and sensation were all 
intact.  On neurological examination, objective findings 
included normal gait and station, normal range of motion with 
no sensory deficit in the lower extremities, and L4-L5 lumbar 
radiculopathy found on EMG/Nerve Conduction studies.  While 
the physician reported that the veteran had weakened movement 
and limitation of functional ability due to pain on flare 
ups, the findings did not show that the veteran's disorder 
was severe, with recurring attacks and intermittent relief. 
The Board finds that the medical evidence of record does not 
reflect findings of more than moderate symptoms, and 
therefore an increased rating for the veteran's low back pain 
syndrome with degenerative changes under the provisions of DC 
5293 is not warranted.

The Board has considered the possible assignment of other 
diagnostic codes under the VA's SCHEDULE FOR RATING 
DISABILITIES (hereinafter SCHEDULE). The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
more appropriate than one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

A 20 percent rating is provided under the SCHEDULE for a 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, DC 5295 (1999).  
A 40 percent rating, the maximum rating under DC 5295, 
requires severe impairment manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.

In the instant case, although a VA X-rays taken in May 1997, 
reported scoliosis of the lumbar spine and anterior wedging 
at T11, T12, and L1, the Board finds it pertinent that the 
1997 X-ray report also found that alignment was unremarkable.  
Additionally, review of the evidence on file reveals that 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion of forward 
bending, and loss of lateral motion have not been shown by 
the evidence of record.  To the contrary, the examiner 
performing the June 1999 VA orthopedic examination 
specifically indicated that the veteran had essentially full 
range of motion of the back.  The Board is aware that X-rays 
of the lumbar spine revealed degenerative changes (described 
as minimal or moderate) and disk space narrowing at L4-L5.  
Having one of the many criteria listed for a higher rating, 
however, does not by itself require that the higher rating be 
granted.  Here the veteran's low back disorder does not 
reflect an overall general picture of these symptoms for the 
higher rating.  Accordingly, a 40 percent disability rating 
under the provisions of 38 C.F.R. § 4.71a, DC 5295 is not 
warranted.

The veteran's service-connected low back pain syndrome with 
degenerative changes may also be rated under the provisions 
of 38 C.F.R. § 4.71a, DC 5292 (for limitation of motion of 
the lumbar spine).  Under this DC, a 20 percent disability 
rating is applicable when the disorder causes moderated 
limitation of motion of the lumbar spine.  The next higher, 
and maximum rating under DC 5292, is a 40 percent disability 
rating which is assigned when severe limitation of motion of 
the lumbar spine is shown.  Id.  
 
Physical examination in June 1999, revealed that the veteran 
had essentially full range of motion of his back with forward 
flexion to approximately 90 degrees, extension to 30 degrees, 
lateral bending to 40 degrees, and rotation to 35 degrees.  
While the examining physician found that the veteran had some 
pain and limitation of functional ability during flare ups, 
the Board finds that the medical evidence of record does not 
reflect findings of more than moderate limitation of motion 
of the lumbar spine, and therefore an increased rating for 
the veteran's degenerative joint disease of the lumbar spine 
under the provisions of DC 5292 is not warranted.

The criteria for a 50 percent evaluation under the provisions 
of 38 C.F.R. § 4.71a, DC 5289 (1999), has not been met as 
findings of unfavorable ankylosis of the lumbar spine has not 
been shown.

We find that the symptoms of the veteran's service-connected 
low back disorder do not approach the level of a severe 
disability under Diagnostic Codes 5292, 5293, or 5295, and 
that a rating in excess of 20 percent is therefore not 
supported by the evidence of record.  The preponderance of 
the evidence is against the claim, and thus the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For this 
reason, the veteran's claim must be denied.

In a precedent opinion, the Acting General Counsel of the VA 
held that the criteria under 38 C.F.R. § 4.71a, DC 5293, 
which pertains to intervertebral disc syndrome, "involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae."  VAOPGPREC 36-97 (Dec. 12, 1997).  In 
this regard, the Board has considered the impact of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was held that 
ratings based upon limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and the effects of pain 
and other symptoms on use and flare-ups must be taken into 
account in rating the disability.  While the examiner noted 
in June 1999 that the veteran had increased pain and 
limitation in functional ability during flare ups, the Board 
finds this degree of limitation of motion was specifically 
contemplated when the veteran's disability rating was 
increased from 10 percent to 20 percent in July 1999.  As 
clearly indicated in the RO Decision and the July 1999 
Supplemental Statement of the Case, it took both the 
objective evidence and the painful and weakened movement, 
particularly during flare ups, for the veteran's condition to 
warrant an increase to 20 percent.  As this degree of 
impairment is already considered in the current 20 percent 
evaluation, no higher rating is possible at this time.

As noted earlier, where an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco, supra.  However, the Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App 119 (1999), the Court held that the rule articulated 
in Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  See Fenderson at 126; 
Francisco, at 58.

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson at 129-130, (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected low back pain 
syndrome with degenerative changes, rather than as a 
disagreement with the original rating award for this 
disorder.  However, the statement of the case and the 
supplemental statements of the case have provided the veteran 
with the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation for the veteran's service-
connected low back disorder.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected low back pain syndrome with degenerative changes.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the RO granted service connection and 
originally assigned a 10 percent disability for low back pain 
syndrome with degenerative changes as of the day after the 
veteran separated from active duty, i.e., December 2, 1996.  
See 38 C.F.R. § 3.400(b)(2)(i) (1999).  Subsequent to this 
decision, the RO granted a 20 percent disability rating for 
the veteran's service-connected disorder, effective back to 
the date following separation.  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 20 percent for the disability at issue at 
any time since the day following separation from active duty, 
i.e., December 2, 1996. Id.; Fenderson, supra.

Accordingly, the Board finds that the veteran is not entitled 
to an initial disability evaluation in excess of 20 for low 
back pain syndrome with degenerative changes.
 


	(CONTINUED ON NEXT PAGE)



ORDER

The claim for an initial disability evaluation in excess of 
20 percent for low back pain syndrome with degenerative 
changes is denied. 





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

